Case 1:19-cv-00711-JGK Document 15 Filed 10/30/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE MASON TENDERS

DISTRICT COUNCIL WELFARE FUND, 19-cv-0711 (JGK)
PENSION FUND, ANNUITY FUND, AND
TRAINING PROGRAM FUND, ANNA GUTSIN, ORDER

AND ROBERT BONANZA,
Petitioners,
“~ against -
A.J.S. PROJECT MANAGEMENT, INC.,

Respondent

 

JOHN G. KOELTL, District Judge:

The Trustees of the Mason Tenders District Council Welfare
Fund, Pension Fund, Annuity Fund, and Training Program Fund,
{the “Funds”); Anna Gutsin in her capacity as the Director of
the Funds; and Robert Bonanza as the Business Manager of the
Mason Tenders District Council of Greater New York (the “Union”)
(together with the Funds, and Anna Gutsin, the “Petitioners”),
have filed a petition to confirm an arbitration award (the
“Petition”), pursuant to section 301 of the Labor Management
Relations Act of 1947, as amended, 29 U.S.C. § 185. The
arbitration award was issued by arbitrator Joseph Harris on
January 25, 2018 (the “Award’”). For the Award which the
Petitioners seek to confirm, the arbitrator determined that the
Respondent is liable for a total of $284,119.59, consisting of

$160,004.34 of delinquent Fund contributions, $12,967.25 in dues

 

 
Case 1:19-cv-00711-JGK Document 15 Filed 10/30/20 Page 2 of 3

and PAC contributions, $31,257 of “Current Interest,” $62,515.00
of an “ERISA Penalty: Double the Interest Owed,” plus interest
of late payments, attorney’s fees and other costs. Petition to
Confirm Arbitration Award, ECF No. 1 (“Pet.”), Ex. 1.

The Petitioners’ Petition states that the Funds’ Trust
Agreements provide that:

[I]n the event legal action is taken, the Employer is

responsible for: (a) unpaid contribution; (b) interest on

unpaid contributions determined by using the rate
prescribed under 26 U.S.C. $ 6621; (c} an amount equal to
the aforesaid interest on unpaid contributions for
liquidated damages; (d) reasonable attorney’s fees and
costs of the action; [and] {e) such other legal or
equitable relief as the court deems appropriate.
Pet. 7 9. Section 502(g) (2) (C) of ERISA provides that the Court
may award an amount of liquidated damages equal to the greater
of either “interest on the unpaid contributions” or “an amount
not in excess of 20 percent {or such higher percentage as may be
permitted under Federal or State law) of the amount of” unpaid
contributions. 29 U.S.C. § 1132(g) (2) (Cc).

In this case, the arbitrator appears to have awarded both
$31,257.50 in current interest, plus $62,515.00 as an “BRISA
Penalty.” This would appear to award double interest as
liquidated damages in addition to interest on the unpaid

contributions, rather than an “amount equal to the” interest as

the liquidated damages.

 

 
Case 1:19-cv-00711-JGK Document 15 Filed 10/30/20 Page 3 of 3

The Petitioners should expiain why this Court should not
award the current interest of $31,257.50 plus an additional
payment of only $31,257.50. The Petitioners should provide the

Court with an explanation by November 6, 2020.

SO ORDERED.

Dated: New York, New York Py, 6M L
October 30, 2020 SAKE
4 Sohn G. Koeitl
tiited States District Judge

 

 

 
